department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar ji cc t ep ric z ‘ uniform issue list 408a hikkkkkke rei eee eerrerekaker ere kekkakkiekreketkekeekeraekereee eker harker kier eker eere eker ereeereee legend taxpayer a taxpayer b krkkkkkrereekekkeeeekke rakkkkekkkekkekkekkkakee custodian m keekkreeekkkekkkrrkkk amount a kakkkkkekkrerekkekere ira x account number maintained by on behalf of rrkeekkkkkekkekek roth_ira y account number maintained by on behalf of rakkkekrekeekkkkkek date krekkakkkerkkeeekkekkeere dear kreererekkkkkeee this is in response to your request dated as supplemented by correspondence dated and in which you request relief under sec_301_9100-3 of the procedure and administrative regulations the regulations the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a and taxpayer b collectively the taxpayers are married and file a joint federal_income_tax return as the result of suffering certain losses during the tax_year the taxpayers became aware during that their joint modified adjusted gross income’ as defined in sec_408a of the internal kekkekkkekekreereekereekkee page revenue code code for was less than dollar_figure taxpayer a maintained ira x a traditional_ira described in sec_408 of the code with custodian m taxpayer a was advised by his financial advisor that as a result of his modified_adjusted_gross_income being below dollar_figure he was eligible to convert all or a portion of ira x into a roth_ira on date taxpayer a directed custodian m to perform a trustee-to-trustee rollover of the entire balance of ira x amount a to roth_ira y a roth_ira described in sec_408a of the code the taxpayers correctly reported the conversion as a distribution of amount a when computing their tax_liability for the tax_year in eeree the internal_revenue_service began an examination of the taxpayers’ federal_income_tax return as a result of this examination the internal_revenue_service proposed adjustments to the taxpayers’ income that resulted in the taxpayers’ modified_adjusted_gross_income exceeding dollar_figure thereby rendering taxpayer a retroactively ineligible to make a roth_ira_conversion for taxpayer a represents that he was unable to make a timely election to recharacterize roth_ira y as a traditional_ira because at the time the election would have been required to be made the taxpayers reasonably believed that their modified_adjusted_gross_income for was less than dollar_figure and they had no reason to believe that the occurrence of proposed adjustments in would cause their modified_adjusted_gross_income to exceed dollar_figure in connection with the examination the taxpayers agreed to extend the statute_of_limitations on their federal_income_tax return based on the foregoing facts and representations you have requested a ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a may be granted a period not to exceed days from the date_of_issuance of this ruling to make an election under sec_1_408a-5 of the income_tax regulations the i t regulations to recharacterize amount a as a contribution to a traditional_ira sec_408a of the code and sec_1_408a-5 of the t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a of the code and sec_1_408a-5 of the i t regulations this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contribution sec_1_408a-5 q a-6 of the t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount jes ioi iii iii ii iii i page3 that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_408a of the code provides in relevant part that a taxpayer generally is not allowed to make a rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during any taxable_year if the taxpayer's adjusted_gross_income for that year exceeds dollar_figure sec_408a provides that a conversion of a traditional_ira to a roth_ira is treated as a rollover from the traditional_ira to the roth_ira sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations in general sec_301_9100-1 provides that the commissioner of internal provide guidance concerning requests for relief submitted to the service on or after aereeeree dollar_figure revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election - krkkkkkkeekerekererereree page sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to elect to recharacterize the roth_ira on or before the date prescribed by law including extensions for filing his federal_income_tax return for the year of contribution was caused by his lack of awareness of the necessity of making an election thus making it impossible for taxpayer a timely to elect to recharacterize his roth_ira_conversion back to a traditional_ira based on the above taxpayer a meets the requirements of sec_301 b of the regulations clause iii for the tax_year in addition since the statute_of_limitations is still open under sec_301_9100-3 of the regulations granting relief will not prejudice the interests of the government accordingly taxpayer a is granted an extension of days as measured from the date of the issuance of this ruling letter to recharacterize amount a as a contribution to a traditional_ira no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file with the service a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact ip eeeeee at - _ please address all correspondence to sincerely yours dern sob h astttryvbrn donzell h littlejohn manager employee_plans technical group kekkkekeeeekrereeeeereerreee page enclosures deleted copy of this letter notice of intention to disclose notice cc kkkkkkerekkreekeeeekeekrekerrekkke khkkekkeekekrereereekeeeeeerereekekke krekkekkkeeekkereeekrereekeererkk khkkkkekeekeekrkkeeereereeeekeeer kekkekekkekekeekekrererererekerererer
